Citation Nr: 0841138	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  05-06 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission  


WITNESSES AT HEARING ON APPEAL

Appellant and A.S.

ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to October 
1962.  He died in April 2002.  The appellant in this case is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

A hearing was held in September 2008, at the Waco RO, before 
the undersigned Acting Veterans Law Judge who was designated 
by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002 & Supp. 2007) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in April 2002.  The immediate cause of 
death was lung cancer.  Another significant condition 
contributing to death was peripheral vascular disease.

3.  At the time of his death, the veteran was service 
connected for degenerative disc disease, L2-S1, evaluated as 
40 percent disabling; degenerative disc disease, C3-6, 
evaluated as 20 percent disabling; residuals, fracture, T6-7, 
with degenerative changes, evaluated as 10 percent disabling; 
residuals, injury, left elbow, with scar (minor), evaluated 
as non-compensable; and residuals, injury, right humerus, 
with scar (major), evaluated as non-compensable.  He had also 
been awarded individual unemployability from February 27, 
1997.  

4.  The veteran's peripheral vascular disease was related to 
his service-connected back disabilities.

3. The claim for entitlement to Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1318 is moot.


CONCLUSION OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the requirements for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.312 (2008).

2.  The claim for entitlement to DIC under 38 U.S.C.A. § 1318 
is dismissed. 3 8 U.S.C.A. § 1318 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
appellant's claim for service connection for the cause of the 
veteran's death as the Board is taking action favorable to 
the appellant by granting service connection for the cause of 
the veteran's death.  As such, this decision poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).


LAW AND ANALYSIS

I.  Service Connection for Cause of the Veteran's Death

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the appellant is entitled to service connection for the cause 
of the veteran's death.  The veteran's death certificate 
reflected that the veteran died in April 2002.  The immediate 
cause of death was lung cancer and peripheral vascular 
disease was listed as another significant condition 
contributing to the veteran's death.

The evidence reflects that during service, in the summer of 
1959, the veteran was in a flying accident, causing him to 
suffer injuries to his back and arms.  

At the time of his death, the veteran was service connected 
for degenerative disc disease, L2-S1, evaluated as 40 percent 
disabling; degenerative disc disease, C3-6, evaluated as 20 
percent disabling; residuals, fracture, T6-7, with 
degenerative changes, evaluated as 10 percent disabling; 
residuals, injury, left elbow, with scar (minor), evaluated 
as non-compensable; and residuals, injury, right humerus, 
with scar (major), evaluated as non-compensable.  He was also 
awarded individual unemployability (TDIU) from February 27, 
1997.  

With regard to whether the cause of the veteran's death was 
related to his service-connected disabilities, the Board 
notes that there is conflicting evidence of record.  In this 
regard, a VA medical opinion was obtained in July 2004.  The 
July 2004 VA examiner found that the service-connected 
residuals of fractures of T6-7, degenerative joint disease of 
the lumbar and cervical spine and trauma of surgeries to the 
spine did not cause the peripheral vascular disorder, which 
was said to be a contributing cause of death.  The examiner 
continued that the evidence reviewed and considered in 
forming this opinion consisted of the medical service file 
and the reports of numerous physicians.  The examiner also 
noted that one of the veteran's treating physicians's stated 
that the veteran had smoked a pipe for over 30 years.  The 
examiner then concluded that the veteran's peripheral 
vascular disease was not caused by or was not the result of 
injury or disease while on active duty, and that rather, the 
veteran's peripheral vascular disease was caused by severe 
atherosclerosis.  As to the etiology of atherosclerosis, the 
examiner stated that there were many risk factors, which 
included age, male sex, family history of premature 
atherosclerosis and reversible factors, such as abnormal 
serum lipid levels, hypertension, tobacco smoking, obesity 
and diabetes mellitus.  He stated that all the factors in 
this case were not known, but he saw no relationship between 
the veteran's development of severe atherosclerotic changes 
first diagnosed in 1997 and his service-connected back 
injuries, which occurred 35 years previously. 

Similarly, in a March 2004 opinion, Dr. R.M.V. stated that 
unfortunately, he did not know of any connection between 
atherosclerosis and trauma which is what the veteran 
sustained in 1959 when he was ejected from his aircraft.  He 
continued that although the veteran undoubtedly had severe 
pain from that incident forward due to the considerable 
injuries he suffered as a result of the incident, he did not 
think that they contributed to his atherosclerosis.  

On the other hand, in August 2008, Dr. C.B.N., a neuro-
radiology specialist, submitted an independent medical 
evaluation.  Dr. C.B.N. indicated that he reviewed the 
veteran's medical files, including service medical records, 
post-service medical records, imaging reports, lay 
statements, other medical opinions, and medical literature 
review.  He stated that in his opinion, the veteran's spinal 
cord injuries directly caused his demise by way of peripheral 
vascular disease, as listed on the veteran's death 
certificate.  Dr. C.B.N. explained that the veteran had 
multilevel spinal cord injuries, which affected his lower 
extremity muscle/sensory function.  He continued that the 
veteran had loss of mobility and inability to walk or stand 
for more than a few minutes for many years, as per his 
numerous attached medical reports.  The veteran was therefore 
unable to adequately exercise his lower extremity muscles.  
He opined that the veteran's spinal cord injury with loss of 
mobility is a direct cause of lower extremity vascular 
insufficiency and peripheral vascular disease, as the blood 
flow to the extremities is abnormal due to spinal cord 
sympathetic dysfunction and spinal cord loss of mobility 
causes poor muscle pumping circulation as is well documented 
in the neurosurgical and neurologic rehabilitation 
literature.  He continued that patients such as the veteran 
are therefore at high risk for the development of blood clots 
due to the insufficient or slow flow circulation and 
pulmonary embolism for the same reasons. 

Similarly, in an April 2004 opinion, Dr. H.A.D., one of the 
veteran's treating physician's, stated that the veteran had 
been under his care for orthopedic and surgical treatments.  
He continued that the veteran related to him considerable 
long standing problems involving his legs, which he related 
to injuries suffered in 1959 when the veteran was ejected 
from a fighter aircraft.  Dr. H.A.D. continued that to his 
knowledge the veteran did not smoke, and he therefore 
believed that a relationship existed between the veteran's 
injuries and his subsequent problems.  

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The Board finds that in the 
aggregate the medical opinions of record are of approximately 
equal probative value and persuasiveness.  In this regard, 
both the July 2004 VA examiner and Dr. C.A.B. reviewed the 
veteran's records and provided a clear rationale for their 
respective opinions that was supported by clinical data and 
the evidence of record.  Because there is at least an 
approximate balance of positive and negative evidence 
regarding the issue at hand, the Board finds that the 
evidence raises at least a reasonable doubt as to whether the 
veteran's cause of death was related to his service-connected 
disabilities.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Thus, resolving any reasonable doubt in the veteran's favor, 
the Board finds that the appellant's claim of entitlement to 
service connection for the cause of the veteran's death has 
been shown to be related to his service-connected 
disabilities.  Accordingly, service connection for the cause 
of the veteran's death is warranted.  38 U.S.C.A. §§ 1310, 
5107; 38 C.F.R. §§ 3.102, 3.312(a) (2008).

II.  DIC Benefits under 38 U.S.C.A. § 1318

DIC benefits are payable under certain circumstances if the 
veteran was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability that had been totally disabling for a specified 
period of time.  DIC benefits granted to a surviving spouse 
under 38 U.S.C.A. § 1318 would be paid "in the same manner 
as if the veteran's death were service connected."  38 
U.S.C.A. § 1318(a); 38 C.F.R. § 3.22.  The Board's grant of 
service connection for the cause of the veteran's death under 
the provisions of 38 U.S.C.A, § 1310 already recognizes that 
the death of the veteran is from a service-connected 
disability.

Due to the above Board decision granting service connection 
for the cause of the veteran's death under 38 U.S.C.A. § 
1310, any claim of entitlement to DIC under 38 U.S.C. § 1318 
would be rendered moot.  This is because DIC benefits granted 
to a surviving spouse under 38 U.S.C.A. § 1318 would be paid 
"in the same manner as if the veteran's death were service 
connected," whereas the Board's grant of service connection 
for the cause of the veteran's death under the provisions of 
38 U.S.C.A § 1310 already recognizes that the death of the 
veteran is from a service-connected disability.  The United 
States Court of Appeals for Veterans Claims has indicated 
that, only if an appellant's claim for service connection for 
the cause of the veteran's death is denied under 38 U.S.C.A. 
§ 1310, does VA have to also consider an appellant's DIC 
claim under the provisions of 38 U.S.C. § 1318.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  As such, the 
grant of service connection for the cause of the veteran's 
death under 38 U.S.C. § 1310, renders the claim of 
entitlement to DIC under 38 U.S.C. § 1318 moot, and this 
claim is dismissed.


ORDER

Service connection for the cause of the veteran's death is 
granted.

The claim of entitlement to Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


